Case 2:19-cv-00092-JRG-RSP Document 470 Filed 06/21/21 Page 1 of 7 PageID #: 19830




                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS,
                                MARSHALL DIVISION

   TEAM WORLDWIDE CORPORATION,

         Plaintiff,                       Case No. 2:19-cv-92-JRG-RSP

   v.                                     LEAD CASE

   ACADEMY, LTD D/B/A ACADEMY
   SPORTS + OUTDOORS,

         Defendant.

   ACE HARDWARE CORPORATION,              Case No. 2:19-cv-00093-JRG-RSP

   AMAZON.COM, INC, AMAZON.COM LLC, Case No. 2:19-cv-00094-JRG-RSP

   BED BATH & BEYOND INC.,                Case No. 2:19-cv-00095-JRG-RSP

   COSTCO WHOLESALE CORPORATION,          Case No. 2:19-cv-00096-JRG-RSP

   DICK'S SPORTING GOODS, INC.,           Case No. 2:19-cv-00097-JRG-RSP

   THE HOME DEPOT, INC.,                  Case No. 2:19-cv-00098-JRG-RSP

   MACY’S, INC., MACY’S.COM, LLC,         Case No. 2:19-cv-00099-JRG-RSP

   TARGET CORPORATION, and TARGET         Case No. 2:19-cv-00100-JRG-RSP
   BRANDS, INC.,

   SEARS, ROEBUCK AND CO., SEARS          Case No. 2:20-cv-00006-JRG-RSP
   HOLDINGS CORPORATION, and
   TRANSFORM HOLDCO LLC,
                                          CONSOLIDATED CASES
         Defendants.



                  DEFENDANTS’ RESPONSE TO PLAINTIFF TEAM
        WORLDWIDE’S RESPONSE TO MAGISTRATE JUDGE PAYNE’S ORDER
Case 2:19-cv-00092-JRG-RSP Document 470 Filed 06/21/21 Page 2 of 7 PageID #: 19831




           The Court’s Order (Dkt. 457) directed TWW to answer two simple questions: (1) Did Dr.

   Stevick “rely on and review each and every one of the[] ‘Reference’ documents” TWW cited in

   Exhibit 3 filed with its Opposition to Defendants’ Motion to Strike; and (2) “were these

   ‘Reference’ documents incorporated into—or otherwise part of—Exhibit 20?”

           While TWW answers “yes” to both questions, such responses are wholly unsupported by

   reference to Dr. Stevick’s expert report or any other evidence of record. In response to the first

   question TWW does not identify anywhere in Dr. Stevick’s report support for the assertion that he

   reviewed each “Reference” document. Nor does it submit a declaration or point to other evidence

   demonstrating that Dr. Stevick reviewed each “Reference” document.

           In response to the Court’s second question, TWW does not cite any portion of Exhibit 20

   where a “Reference” document is listed, or cite another portion of Dr. Stevick’s report proving

   that TWW timely complied with Rule 26(a)(2)(B)(ii) by identifying each of these documents when

   it served his report. Therefore, TWW’s unsupported arguments should be rejected.

           I.     NO EVIDENCE SUGGESTS DR. STEVICK
                  REVIEWED THE REFERENCE DOCUMENTS.

           TWW flatly asserts that Dr. Stevick reviewed Bates-numbered documents and websites

   listed in its lawyer-created Exhibit 3, but this attorney argument is unsupported by a single citation

   of evidence in the first seven paragraphs of its nine-paragraph brief. (Dkt. 464 at 1-2.) In the final

   two paragraphs, TWW finally cites deposition testimony. But the cited testimony is not directed

   to the “Reference” documents at all, and is equivocal: Dr. Stevick’s general testimony that he

   “probably” had and “believe[d]” he had documents or a physical sample for the products listed in

   his exhibits hardly establishes that he reviewed each and every “Reference” document. (Id. at 2

   n.4.)   TWW’s failure to cite his report or Ex. 20 establishing Dr. Stevick considered the

   “Reference” documents is not cured by this broad, equivocal testimony.



                                                    -1-
Case 2:19-cv-00092-JRG-RSP Document 470 Filed 06/21/21 Page 3 of 7 PageID #: 19832




            The remainder of Dr. Stevick’s cited testimony is hopelessly circular:

                     Q: Are you testifying that there are no products for which you didn’t
                     have a physical sample or a document to look at?
                     A: I think of the ones I’ve analyzed, I had the physical sample or a
                     document to look at.

   (Dkt. 464 at 2 n.5, citing Dkt. 323-2, Ex. 12 at 96:1-6 (emphasis added).) But Defendants’ Motion

   to Strike established that Dr. Stevick did not in fact analyze the unexamined products: his report

   analyzed a single Air Comfort product and assumed the analysis of that one product applied to all

   of the “Other” unexamined products. (Dkt. 210.) Dr. Stevick’s testimony that he had documents

   or samples as to products he actually analyzed does not address this critical defect in his report.

            The only other evidence TWW cites is Dr. Stevick’s report. TWW quotes his broad

   statement that accused products were “identified based upon physical inspection of products,

   review of written discovery, produced documents, and/or publicly available information….” (Dkt.

   464 at 3 n.6.) That does not establish he reviewed any “Reference” documents. It also leaves open

   the possibility that he accused products merely because they were listed by name in written

   interrogatory responses where defendants identified all air mattresses they sold. Finally, TWW

   quotes his statement that he examined “one or more” of defendants’ websites to understand the

   BIP category. Id. at 3 n.7. That falls far short of proving he reviewed any “Reference” documents. 1

            II.      THE “REFERENCE” DOCUMENTS ARE NOT
                     “INCORPORATED BY REFERENCE” INTO EXHIBIT 20.

            TWW does not contend that Ex. 20 identifies any “Reference” documents. Instead, it

   asserts without support that “Dr. Stevick reviewed and relied on Bates-numbered product pages

   for 137 (125 + 12) products, and incorporated by reference these documents in the infringement


   1
     TWW admits the websites cited in Ex. 3 do not appear in the infringement contentions or Ex. 20. TWW argues that
   some website addresses in Ex. 3 correspond to Bates-numbered documents, but others have no corresponding Bates-
   numbered documents. (Dkt. 464 at 2.) But TWW identifies no websites falling into either category. TWW does not
   explain why when creating Ex. 3 it cited websites accessed after discovery closed and after the ’018 patent expired if
   documents showing the websites had been produced. And it identifies no documents corresponding to any web page.


                                                            -2-
Case 2:19-cv-00092-JRG-RSP Document 470 Filed 06/21/21 Page 4 of 7 PageID #: 19833




   contentions.” (Dkt. 464 at 3 (emphasis added)). It is entirely unclear what TWW means in this

   passage, and the response never cites any support for it. TWW does not contend Dr. Stevick

   drafted the infringement contentions so he could not have incorporated by reference documents

   into them. 2 The contentions TWW previously filed with the Court (but which it now studiously

   ignores) do not incorporate by reference any documents, let alone any “Reference” documents.

   (Dkt. 253-3.) And Dr. Stevick’s Report and his Ex. 20 specifically identify all documents they

   incorporate by reference. His report incorporates by reference only his own report appendices.

   (Dkt. 210-4 at ¶94, p. 28.) His Ex. 20 incorporates by reference only materials he reviewed during

   the Walmart case. (Dkt. 211-2. 3) When Dr. Stevick intended to incorporate documents by

   reference into his report or exhibits, he knew how to do so. That he did not incorporate by reference

   any document or website cited in TWW’s Ex. 3 dooms TWW’s argument. Finally, Dr. Stevick’s

   deposition testimony was clear: defendants could rely upon his Exhibit 20 to find “either in

   documents or physical [form]” each of the specific materials considered for every accused product

   that he analyzed. (Dkt. 285-1, at 91:9-24.) Exhibit 20 lists nothing at all for any product listed in

   TWW’s counsel-created Ex. 3. Therefore, even if Dr. Stevick had considered the “Reference”

   documents (a proposition for which no evidentiary support exists), his failure to comply with Rule

   26(a)(2)(B)(ii) would justify striking his opinions. See McGuire v. Cirrus Design, No. CIV. A.

   1:07-CV-683, 2009 WL 383541, at *1 (E.D. Tex. Feb. 13, 2009).


   2
     TWW’s filed infringement contentions string-cite more than 800 pages of documents, only some of which are
   included in TWW’s Ex. 3. “See, e.g., TWW_CONSOL-00001783–TWW_CONSOL-00002413; TWW_CONSOL-
   00002723–TWW_CONSOL-00002883; TWW_CONSOL-00002893–TWW_CONSOL-00002907.” (Dkt. 323-3 at
   7.) For example, the first Bates number cited (1783) appears nowhere in TWW’s lawyer-created Exhibit 3; the same
   is true of the final Bates number (2907). (Dkt. 253-3.) No evidence suggests that Dr. Stevick reviewed any of these
   documents. Even if he had, and even if he had incorporated these documents by reference into his report or his Ex.
   20 (which he did not do), the string citation would not inform Defendants of which documents within the cited range
   he reviewed and relied upon, and the citation would not constitute a proper disclosure under Rule 26(a)(2)(B)(ii).
   3
     “I also incorporate by reference any materials I reviewed in preparing my reports dated May 18, 2018, June 8, 2018,
   and February 21, 2019 in the [Wal-Mart litigation].” (Dkt. 211-2 at 1.) TWW does not contend documents regarding
   any of the current defendants were considered by Dr. Stevick in the Wal-Mart litigation.


                                                           -3-
Case 2:19-cv-00092-JRG-RSP Document 470 Filed 06/21/21 Page 5 of 7 PageID #: 19834




   Dated: June 21, 2021               Respectfully submitted,

                                      /s/ Robert T. Cruzen
                                      Robert T. Cruzen
                                      Oregon Bar No. 080167
                                      KLARQUIST SPARKMAN, LLP
                                      121 SW Salmon Street, Suite 1600
                                      Portland, OR 97204
                                      Office: (503) 595-5300
                                      rob.cruzen@klarquist.com

                                      Counsel for Defendants Amazon.com, Inc. and
                                      Amazon.com LLC

                                      /s/ R. Trevor Carter (with permission)
                                      Faegre Drinker Biddle & Reath LLP
                                      R. Trevor Carter (admitted in E.D. Texas)
                                      trevor.carter@faegredrinker.com
                                      Andrew M. McCoy (admitted in E.D. Texas)
                                      andrew.mccoy@faegredrinker.com
                                      Reid E. Dodge (admitted in E.D. Texas)
                                      reid.dodge@faegredrinker.com
                                      300 N. Meridian St., Suite 2500
                                      Indianapolis, IN 46204
                                      (317) 237-0300 (telephone)
                                      (317) 237-1000 (facsimile)

                                      Lauren M.W. Steinhaeuser (admitted in E.D. Texas)
                                      lauren.steinhaeuser@faegredrinker.com
                                      90 S. Seventh St., Suite 2200
                                      Minneapolis, MN 55402
                                      (612) 766-7000 (telephone)

                                      Counsel for Defendants Academy, Ltd d/b/a
                                      Academy Sports + Outdoors; Ace Hardware
                                      Corporation; Dick’s Sporting Goods, Inc.; Home
                                      Depot U.S.A., Inc. and Home Depot Product
                                      Authority, LLC; Target Corporation; Sears,
                                      Roebuck and Co., and Sears Holdings Corporation;
                                      and Transform SR LLC and Transform KM LLC

                                      Charles Everingham IV
                                      State Bar No. 00787447
                                      Ward Smith & Hill, PLLC
                                      P.O. Box 1231
                                      Longview, TX 75606-1231



                                        -4-
Case 2:19-cv-00092-JRG-RSP Document 470 Filed 06/21/21 Page 6 of 7 PageID #: 19835




                                      (903) 757-6400 (telephone)
                                      (903) 757-2323 (facsimile)
                                      Email: ce@wsfirm.com

                                      Counsel for Defendants Ace Hardware
                                      Corporation; Dick’s Sporting Goods, Inc.; Home
                                      Depot U.S.A., Inc. and Home Depot Product
                                      Authority, LLC; Target Corporation; Sears,
                                      Roebuck and Co., and Sears Holdings Corporation;
                                      and Transform SR LLC and Transform KM LLC

                                      /s/ Steven A. Caloiaro (with permission)
                                      Dickinson Wright PLLC
                                      John S. Artz
                                      jsartz@dickinsonwright.com
                                      350 S. Main St., Suite 300
                                      Ann Arbor, MI 48104
                                      (734) 623-7075
                                      Steven A. Caloiaro
                                      scaloiaro@dickinsonwright.com
                                      100 W. Liberty St., Suite 940
                                      Reno, NV 8951
                                      (775) 343-7500

                                      Counsel for Defendants Academy, Ltd d/b/a
                                      Academy Sports + Outdoors and Target
                                      Corporation

                                      /s/ Walter Hill Levie III (with permission)
                                      John W. Harbin
                                      Gregory J. Carlin
                                      Walter Hill Levie III
                                      Meunier Carlin & Curfman LLC
                                      999 Peachtree St. NE, Suite 1300
                                      Atlanta, GA 30309

                                      Counsel for Defendants Bed Bath & Beyond Inc.;
                                      Costco Wholesale Corporation; and Macy’s Retail
                                      Holdings, Inc. and Macy’s.com, LLC

                                      Michael C. Smith
                                      State Bar No. 18650410
                                      Scheef & Stone, LLP
                                      113 East Austin Street
                                      Marshall, TX 75670
                                      Office: 903-938-8900



                                        -5-
Case 2:19-cv-00092-JRG-RSP Document 470 Filed 06/21/21 Page 7 of 7 PageID #: 19836




                                               Michael.Smith@solidcounsel.com

                                               Counsel for Defendants Academy, Ltd d/b/a
                                               Academy Sports + Outdoors; Ace Hardware
                                               Corporation; Amazon.com, Inc. and Amazon.com
                                               LLC; Bed Bath & Beyond Inc.; Costco Wholesale
                                               Corporation; Dick’s Sporting Goods, Inc.; Macy’s
                                               Retail Holdings, Inc. and Macy’s.com, LLC; Home
                                               Depot U.S.A., Inc. and Home Depot Product
                                               Authority, LLC; and Target Corporation


                                  CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing document was filed electronically in

   compliance with Local Rule CV-5(a). Therefore, this document was served on counsel of record,

   all of whom have consented to electronic service, via email on June 21, 2021.

                                               /s/ Robert T. Cruzen
                                               Robert T. Cruzen




                                                 -6-
